Citation Nr: 0109261	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-08 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for residuals of a 
cardiovascular accident.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from September 1967 
to September 1970.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  


REMAND

The appellant contends that while stationed in Vietnam he 
sustained a gunshot wound, for which he was awarded the 
Purple Heart Medal.  He further claims that the traumatic 
events to which he was exposed in Vietnam, including his 
gunshot wound, resulted in the development of PTSD.  He 
asserts that the PTSD caused hypertension, which, in turn, 
led to a cardiovascular accident.  He argues that, therefore, 
direct service connection should granted for PTSD, and that 
service connection should be granted for hypertension and 
residuals of a cardiovascular accident as being due to the 
PTSD.  His spouse indicated in the February 2000 substantive 
appeal that the appellant sustained a gunshot wound in the 
abdominal area, and she described his psychiatric problems 
since they had been married.  

Review of the appellant's service medical records shows that 
he was treated for complaints of abdominal pain in February 
1969, which was suspected to be acute appendicitis and/or 
rupture of the appendix.  A March 1969 medical record from 
the Army hospital at Ft. Polk, Louisiana, informed the 
appellant's father that his son had been transferred from the 
7th Field Hospital, APO San Francisco 96344, in satisfactory 
condition and was to be hospitalized for an undetermined 
period of time.  The July 1970 separation medical examination 
did not note any history of a gunshot wound, but did indicate 
that the appellant had undergone an appendectomy in 1968.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, supra.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board notes that the Court held in West v. Brown, 7 Vet. 
App. 70 (1994), in effect, that a psychiatric evaluation 
based upon an incomplete or questionable history is 
inadequate for rating purposes and frustrates the efforts of 
judicial review.  

In the case of Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
Court set forth the framework for establishing the presence 
of a recognizable stressor, which is an essential 
prerequisite to support the diagnosis of PTSD.  The Court 
analysis divides into two major components, with the first 
component involving the evidence required to demonstrate the 
existence of an alleged stressful event, and the second 
involving a determination as to whether the stressful event 
is of the quality required to support the diagnosis of PTSD.  

With regard to the first component, under 38 U.S.C.A. 
§ 1154(b), 38 C.F.R. § 3.304, and the applicable VA Manual 
21-1 provisions, the evidence necessary to establish the 
occurrence of the recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran was ". . . 
engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60 (1993).  The Court, in Hayes, articulated a two-step 
process of determining whether a veteran has "engaged in 
combat with the enemy."  First, it must be determined, 
through recognized military citations or other supported 
evidence, that the veteran was engaged in combat with the 
enemy, and that the claimed stressors are related to said 
combat.  If the determination, with respect to this type, is 
affirmative, then (and only then) the second step requires 
that the veteran's lay testimony, regarding the claimed 
stressors, must be accepted as conclusive after the actual 
occurrence.  Moreover, no further development or 
corroborative evidence will be required provided that the 
veteran's testimony is found to be credible and ". . 
.consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, at 98.  In other words, the 
claimant's assertions that he fought against an enemy are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to establish that he ". . . engaged 
in combat with the enemy."  

The Board further notes that the Court has indicated that the 
mere presence in a combat situation is not sufficient to show 
that an individual was engaged in combat with the enemy.  
Wood v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  

In West, the Court elaborated on its analysis in Zarycki.  In 
Zarycki, the Court held that in addition to demonstrating the 
existence of a stressor, the facts must also establish that 
the alleged stressful event was sufficient to give rise to 
PTSD.  Zarycki, at 98-99.  In West, the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  The 
Court also held in West that a psychiatric examination for 
the purpose of establishing the existence of PTSD was 
inadequate for rating purposes because the examiners relied, 
in part, on events whose existence the Board had rejected.  

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine (1) the sufficiency of the stressor, 
(2) whether the remaining elements required to support the 
diagnosis of PTSD have been met, and (3) whether there is a 
link between a currently diagnosed PTSD and a recognized 
stressor or stressors in service.  38 C.F.R. § 3.304(f).  

In such a referral, the adjudicators should specify to the 
examiner(s) precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service is present would be pointless.  Likewise, 
if the examiner(s) render(s) a diagnosis of PTSD that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.  

In light of the foregoing, and recognizing VA's duty to 
assist the appellant in the development of facts pertinent to 
his claims under the provisions of 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.103(a), the Board believes that additional 
evidence must be obtained in order to determine if the 
appellant has PTSD that can be linked to traumatic events to 
which he claims was exposed during military service.  

Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should contact the appellant and 
request that he provide the names and addresses 
of any health care providers who have treated 
him for PTSD in the years following service, 
and, if possible, specify the appropriate dates 
of treatment.  Then, after any necessary 
authorization is obtained from the appellant, 
the RO should obtain copies of all treatment 
records for the appellant from the health care 
providers identified.  All records received 
should be associated with the claims file.  

2.  The RO should contact the Army hospital at 
Ft. Polk, Louisiana, for the purpose of 
obtaining the medical records pertaining to the 
appellant's period of hospitalization there in 
March 1969.  All records received should be 
associated with the claims file.  

3.  The RO should request that the appellant 
provide a comprehensive statement containing as 
much detail as possible regarding the 
stressor(s) to which he alleges he was exposed 
in service.  The appellant should be asked to 
provide specific details of the claimed 
stressful events during service, such as dates, 
places, detailed descriptions of events, and 
any other identifying information concerning 
any other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying detail.  
The appellant is advised that this information 
is vitally necessary to obtain supportive 
evidence on the stressful events and he must be 
asked to be as specific as possible.  He should 
be informed that, without such details, an 
adequate search for verifying information 
cannot be conducted.  He should be further 
advised that a failure to respond may result in 
an adverse action against his claim.  

4.  When this information has been obtained, it 
should be forwarded to the U. S. Armed Services 
Center for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, along with copies of the 
appellant's service personnel records for 
verification of the incident or incidents which 
the appellant has reported as stressors.  Any 
information obtained is to be associated with 
the claims folder and any additional 
development suggested by the USASCRUR should be 
undertaken by the RO.  

5.  Following the above, the RO must make a 
specific determination, based upon the complete 
record, with respect to whether the appellant 
was exposed to the specific events claimed as 
stressors in service. In rendering this 
determination, the attention of the RO is 
directed to the cases of Zarycki and West, and 
the discussion above.  In any event, the RO 
must specifically render a finding as to 
whether the appellant ". . . engaged in combat 
with the enemy.".  

6.  If, and only if, the RO determines that the 
record establishes the existence of the events 
claimed as stressors, then it should arrange 
for the appellant to be examined by a 
psychiatrist who has not previously examined 
him to determine the nature and severity of all 
psychiatric disorders.  The RO must specify, 
for the examiner, the stressor or stressors 
that it has determined are established by the 
record.  The examiner must be instructed that 
only those events may be considered for the 
purpose of determining whether the appellant 
was exposed to a stressor in service.  If a 
diagnosis of PTSD is appropriate, the examiner 
should specify whether each stressor found to 
be established by the RO was sufficient to 
produce PTSD; whether the remaining diagnostic 
criteria to support the diagnosis of PTSD have 
been satisfied; and, whether there is a link 
between the current symptomatology and one or 
more of the inservice stressors found to be 
established for the record by the RO and found 
to be sufficient to produce PTSD by the 
examiner. The report of the examination should 
include a complete rationale for all opinions 
expressed. The diagnosis should be in 
accordance with DSM-IV(tm).  The entire claims 
folder and a copy of this Remand must be made 
available to and reviewed by the examiner prior 
to the examination.  

7.  If the RO determines that the appellant has 
PTSD that is related to his period of military 
service, then the RO should schedule him for an 
examination by a cardiology specialist in order 
to determine whether the appellant has any 
cardiovascular disability that is related to 
the PTSD.  The claims folder and a copy of this 
remand must be made available to and reviewed 
by the examiner prior to the examination.  He 
should be requested to express an opinion as to 
whether it is at least as likely as not that 
the appellant's hypertension and cardiovascular 
accident are etiologically related to his PTSD.  
The examiner should provide complete rationale 
for all conclusions reached.  

8.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

9.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
VCAA are fully complied with and satisfied.  
For further guidance on the processing of this 
case in light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, the appellant and his representative 
should be furnished a supplemental statement of the case, and  
should be afforded an appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claims.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


